Citation Nr: 1728856	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-10 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling. 

2.  Entitlement to service connection for hypertension to include as due to herbicide exposure and as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1954 to February 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a March 2011 statement, the Veteran withdrew an earlier appeal as to an increased rating for PTSD and the matter involving an earlier effective date than April 9, 2001, for the grant of service connection for PTSD.  Such withdrawal was effective when received by the Agency of Original Jurisdiction.  See 38 C.F.R. 
§ 20.204 (2016).

These claims were previously before the Board in November 2014, at which time they included a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  At that time, the claims were remanded for further development.  Subsequent to that development, in a January 2017 rating decision, the RO granted TDIU, effective May 10, 2010.  Thus, as such action was a full grant of the benefit sought, entitlement to TDIU is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.   For the entire period on appeal, the Veteran's PTSD was manifested as occupational and social impairment with deficiencies in most areas, to include suicidal ideation, memory impairment and near-continuous depression, without more severe manifestations such as hallucinations, delusions, grossly inappropriate behavior, gross thought process or communications deficits, disorientation, and significant cognition and memory deficits that more nearly approximate total occupational and social impairment.

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean Demilitarized Zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides, and no direct in-service herbicide exposure is shown.

3.  Hypertension was not manifested during service or within one year of separation from service, and is not shown to be etiologically related to service.

4.  Hypertension is not shown to be caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for service connection for hypertension have not been met on a direct or secondary basis.  38 U.S.C.A. §1131, 1136, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411 and has been assigned a 70 percent rating.  See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition ("DSM-IV")).  GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

Under DSM-IV, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 reflects some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5, which does not use GAF scores.  As the Veteran's increased rating claim was originally certified to the Board in July 2014, just prior to August 4, 2014, the DSM-5 is not applicable here. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

In September 2009, the Veteran underwent a VA PTSD examination.  At that time, he indicated he no longer took his psychotropic medications, due to side effects and, until the VA examination, had not seen any mental health professionals since for nearly 5 years. Prior to that, it had been an additional 5 years between treatments.  He reported experiencing severe nightmares related to PTSD, as well as difficulties falling asleep.  He noted a reduced appetite, feelings of hopelessness, and memory problems.  The Veteran indicated that he had suicidal thoughts but no plans.  He reported hearing voices but indicated they were actually his own voice inside his head.  At that time, he had been married to his wife for 50 years and had a good relationship with her.  He indicated that he was distant from his 4 grandchildren and was unable to show loving feelings towards them.  He had no friends and did not go out much.  He had no hobbies and watched a lot of television. 

On examination, the Veteran was found to be appropriately, but casually, dressed with a dysphoric mood.  His speech was rapid and he was cooperative.  No formal thought disorders were noted.  He denied suicidal ideation, homicidal ideation, phobias, ruminations or paranoid ideations.  He was oriented to place.  The Veteran's judgment was reasonable and he exhibited no inappropriate behaviors.  He reported panic attacks.  Recent memory was found to be severely impaired. 

The examiner concluded that the Veteran experienced, on a regular basis, significant depression with impaired appetite and sleep, feelings of hopelessness, helplessness, tiredness and "death wishes", without any interest in significant activities.  Overall, such symptoms had a significant effect on mood, cognition, social relationships and recreational activities, with significantly impaired social and family relationships.  The examiner assigned a GAF score of 45. 

In a January 2010 statement, the Veteran's wife indicated that the Veteran's memory had worsened.  He often forgot that he had taken medication, and accused his wife of poisoning him.  He no longer socialized with others and stayed in his room when guests came to visit.  He accused his wife of conspiring to "get rid of" him.  He had to be reminded to eat and bathe, as his only concern was alcohol.  The Veteran yelled at his grandchildren and called them by other names.

In a March 2010 VA psychiatry note, the Veteran reported anger problems and indicated he was unable to get along with anyone.  He described nightmares and heavy drinking.  He denied feeling hopeless about the future or experiencing any suicidal or homicidal ideation. 

On examination, the Veteran was found to be cooperative and alert, in no distress.  He was neatly dressed and mildly depressed without anxiety, with no hallucinations or delusions.  There were some recent memory issues but remote memory was preserved.  His concentration was impaired, but insight and judgment were good.  The Veteran reported having no friends and no hobbies, and that his family had concerns about his drinking.  The examiner concluded that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational or other areas of functioning.  

In June 2010, the Veteran was seen at a VA Community Based Outpatient Clinic (CBOC) for an annual checkup.  He denied suicidal or homicidal ideation, as well as depression.  

In May 2011, the Veteran was seen at a VA CBOC for an annual checkup.  At that time, he denied suicidal or homicidal ideation and denied feeling depressed.  An assessment of his ability to perform activities of daily living revealed the Veteran to be fully functional concerning things like bathing, dressing and feeding himself. 

As per a June 2011 VA nursing note, a VA registered nurse contacted the Veteran concerning his mental health status.  At that time, he reported feeling fair, with no suicidal or homicidal ideation.  The Veteran had a pleasant affect and they discussed positive coping strategies and depression eduction.

In June 2011, the Veteran underwent a VA PTSD examination.  At that time, the Veteran reported a worsening in his life and his symptoms.  He indicated experiencing stress, isolation, flashbacks, depression and occasional "flashes of suicide."  He avoided his grandchildren because he didn't want them to see him experiencing his PTSD symptoms, as well as his heavy drinking.  He did not attend any religious services nor did he belong to any clubs or organizations.  The Veteran blamed such isolation on his inability to refrain from fighting with others.  He stated that he had to be reminded by his wife to bathe, because he had difficulty taking care of himself independently.  He reported that drinking heavily helped manage his symptoms.  He was irritable, unable to concentrate, angered quickly, and found himself to be hypervigilant.  He endorsed paranoid thoughts. 

The examiner noted that the Veteran had met once with a VA psychiatrist since his 2009 examination, but had not followed up and had seen no one since that time for any psychotherapy or counseling. 

On examination, the Veteran was found to be well groomed, and his thought processes were logical, clear and goal-directed.  His speech was clear and normal in volume and rate.  He denied any auditory or visual hallucinations, and denied homicidal intent.  As for suicidal intent, he indicated that he had last thought about suicide in the prior month, but had no plan or intent to act on such thoughts.  The Veteran denied current suicidal ideation.  

The examiner concluded that the Veteran's symptoms, in combination with his alcohol use, contributed to his poor social and psychological functioning.  The examiner assigned a GAF score of 40. 

The Veteran underwent a checkup at a CBOC in January 2014.  He was assessed for psychological issues at that time and reported no suicidal or homicidal ideation, no depression and no anxiety.  His PTSD was found to be "stable" at that time, and there was no mental health condition found that required further intervention.  The Veteran was found to be highly functional in all activities of daily living, to include bathing, dressing, using the telephone and feeding himself. 

In a May 2014 VA treatment note, the Veteran denied experiencing suicidal or homicidal ideation, depression or anxiety. 

The Veteran was seen at a CBOC for an annual checkup in November 2014.  He denied suicidal or homicidal ideation, and denied depression.  He was found to be alert, pleasant and cooperative during the examination.  He was found to be fully functional regarding activities of daily living, to include bathing, dressing, and eating.  A depression screen performed at that time was negative for depression, although the Veteran did admit to having little interest or pleasure in doing things, and feeling down depressed or hopeless, for several days. 

In a November 2015 statement, the Veteran's wife of 56 years indicated that his behavior changed soon after his retirement.  He experienced short-term memory loss, and would accuse her of not feeding him even though they had just eaten.  She described the total lack of social contact outside of the couple's immediate family, and the anger he expressed at his grandchildren when they visited, which included ignoring them or yelling at them.  The Veteran's wife described sleeping disturbances and nightmares, as well. 

In January 2016, the Veteran was seen at a CBOC for an annual checkup.  At that time, he denied any suicidal or homicidal ideation and denied experiencing depression.  He was found to be alert and oriented, cooperative and in no acute distress.  

In September 2016, the Veteran underwent a VA PTSD examination.  At that time, the examiner concluded that the Veteran's level of occupation and social impairment created difficulties in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran reported that his 57-year marriage was affected by his PTSD, in that he was irritable and prone to outbursts.  He noted that his four adult children made him angry, and that he avoided his grandchildren because he did not want to be around others.  He had no friends and no interest in recreational activities.  His wife, a nurse, reminded him to bathe and eat on a regular basis, and that she made sure he took his medication.  He attempted to perform volunteer work, but got angry and left after a few minutes.  He discussed his symptoms with his sister-in-law, who is a psychologist, and she gave him coping mechanisms to deal with them.  He also talked regularly to his reverend at church and used prayer to manage his mental health symptoms.  The Veteran described feeling distant from other people, and having no interest in activities.  He didn't trust other people and that his depressed mood lasts for anywhere from a few hours to an entire day. 

The Veteran was found to be at low risk of harming himself or others, as he lacked suicidal or homicidal intent and was futuristic in his thinking.  He was found to experience a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting and an inability to establish and maintain effective relationships. 

On examination, the Veteran was found to be casually dressed, with appropriate hygiene and grooming.  He presented as a pleasant and agreeable individual, fully oriented to person, place and date.  His mood was initially depressed but improved and his affect varied appropriately during the examination.  His attention and concentration were good, speech was normal, and eye contact appropriate.  His thought content was free of delusion, and there was no evidence of a though disorder present.  He exhibited good insight into his symptoms and their impact.  The examiner found the Veteran's judgment to be fully intact. 

The examiner concluded that the Veteran's social functioning was impacted by his PTSD in that he was avoiding others and isolating, and had difficulty connecting emotionally to others, including his family.  Occupationally, his PTSD would have an impact due to his irritability and related verbal aggression, as well as his avoidance of social settings.  Such behaviors would case impaired and strained work relationships and make it very difficult for him to work in settings that included a social aspect.  In addition, his difficulties with concentration and focus would lead to reduced productivity in an occupational setting. 

Based on this evidence, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any time during the period covered by this appeal.  The symptomology described in his medical record consistently meets the criteria for his currently-assigned rating.  The VA examiners in September 2009, March 2010 and September 2016 each found him to have occupational and social impairment with deficiencies in most areas.  He was repeatedly found to experience an inability to establish and maintain effective relationships, as shown by the September 2009 VA examination, November 2015 statement from his wife, and the September 2016 VA examination.  These are criteria for a 70 percent rating.  The Board finds that the Veteran does not display the level of mental impairment associated with the next higher 100 percent rating, and that his level of social and occupational functional impairment is not total.

The 100 percent rating criteria provides example features of mental impairment such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of these have been reported by the Veteran or noted by clinicians and examiners.  Overall, the Veteran was found to be able to fully communicate and displayed no inappropriate behavior.  He reported spending time with his wife and watching television.  At no point was the Veteran found to be disoriented or unable to maintain minimal personal hygiene.  

The Board notes that the record reveals the Veteran displays some of the criteria for a 100 percent rating.  To that end, it was noted in her statements that the Veteran's wife had to remind him to bathe occasionally.  In addition, the Veteran's wife reported that the Veteran would forget the name of his grandchildren.  There were also indications in the September 2009 and June 2011 VA examinations of some suicidal ideation.  However, these each appear to be infrequent incidents, falling short of a "persistent" nature, and not resulting in the frequency, duration, and severity so as to render the Veteran totally socially and occupationally impaired.  Overall, the Board finds that the bulk of the evidence-consisting of multiple mental health treatment records spanning a number of years, including three in-depth mental health examinations-supports a finding that the Veteran's symptoms, as a whole, more closely approximate the criteria for his current disability rating of 70 percent. 

The Board acknowledges that the Veteran experienced a continuous depression and that it led to problems with his interactions with his family.  In addition, he reported irritability which led to interpersonal conflict and an inability to maintain effective relationships with others.  The current 70 percent rating contemplates such significant mental health symptoms and the associated level of impairment.  When considering the weight of the medical assessments, the Board finds that the effect of the symptoms of PTSD on the Veteran's occupational and social impairment is not total.  Therefore, a rating in excess of 70 percent for PTSD is not warranted.

In addition, the Board further finds that the assigned GAF scores capture the severity of the Veteran's overall disability picture.  The Veteran was assigned a GAF scores of 45 and 40.  The Board notes that, under DSM-IV, a GAF score in the range of 41 to 50 is assigned when there are serious symptoms such as suicidal ideation, or any serious impairment in social, occupational, or school functioning such as a lack of friends or inability to hold a job.  The Veteran's overall symptomatology, described in detail above, indicates that he experienced deficiencies in most areas of social and occupational functioning.  Such symptomatology is in line with the criteria for his assigned GAF scores.  The Board finds that the Veteran's GAF scores are probative to the extent that they are consistent with his overall disability picture, which supports a 70 percent disability evaluation.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected anxiety disorder; however, the Veteran's symptomatology has been stable throughout the appeal period.

In sum, the Board finds that at no time during the rating period on appeal has the Veteran's PTSD warranted a rating in excess of 70 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

The Veteran contends that he is entitled to service connection for hypertension, as the condition was caused by his exposure to herbicide agents while serving in Korea.  In the alternative, he asserts that his service-connected PTSD caused or aggravated his hypertension. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease, or, when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 (a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e). 

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides is not warranted for various health outcomes, to include hypertension.  See 75 Fed. Reg. 32,540 (June 8, 2010).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

At the outset, the Board notes that the Veteran's medical records do not show that his hypertension was manifested during service, or within one year of separation from service.  The Veteran does not contend otherwise.  Indeed, the first evidence of record of a diagnosis of hypertension is in 2002, approximately 43 years after active service.  Instead, the Veteran asserts two separate theories of causation: hypertension due to exposure to herbicide agents in Korea, or as secondary to his service-connected PTSD. 

As for the first theory, the Board notes that the Veteran has claimed exposure to herbicides while stationed in Korea with the 6167th Materiel Squadron in 1955 and 1956.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e) (2016).

As noted above, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116  (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303 (2016).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv) (2016); see also VA Adjudication Procedure Manual, M21-1, Part VI, 2.B.6.b. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The Board notes that the Veteran's periods of active duty service were from December 1954 to February 1959.  Regulations provide that a Veteran is presumed to have been exposed to herbicides in Korea if the evidence shows he was in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971.  38 C.F.R. 
§ 3.307 (a)(6)(iv) (2016).  As the evidence does not show that the Veteran served in Korea between April 1, 1968, and August 31, 1971, these presumptive provision does not apply. 

Regardless, in its November 2014 remand, the Board instructed the RO to take the necessary steps to verify the Veteran's exposure to herbicide agents while serving with the 6167th.  In a September 2016 response from the U.S. Army and Joint Services Records Research Center (JSRRC), it was determined that the Veteran's squadron, located at the Kimpo Air Base in Korea, performed all supply and maintenance activities for the 6147th Tactical Control Group.  Performing such activities did not place the squadron in a location near the DMZ.  In addition, there was no documentation of the use, storage, spraying, testing or transporting of any tactical herbicides at that time and location.  Thus, as there is no documentation of any exposure to herbicide agents in Korea, these presumptive provisions do not apply.

As the Veteran has not asserted exposure to herbicides during service other than being stationed in Korea during the Korean War era, and evidence of record does show exposure to herbicides at any time during his military service, service connection on a presumptive or direct basis as due to in-service exposure to herbicides/Agent Orange in Korea is not warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).

Turning to the second theory of causation, the Veteran contends that his service-connected PTSD caused or aggravated his hypertension. 

The Veteran first underwent a VA hypertension examination in June 2011.  At that time, the Veteran reported a 2002 diagnosis of hypertension.  Following examination, he was diagnosed with coronary artery disease and benign essential hypertension.  As for the etiology of the hypertension, the examiner found that PTSD was less likely than not the cause of the disease.  As rationale for this conclusion, the examiner pointed instead to the Veteran's advanced age, history of alcoholism, race, obesity, physical inactivity, dyslipidemia and genetics were the cause of his essential hypertension. 

In its November 2014 remand, the Board found that the June 2011 VA examiner failed to address aggravation and remanded the claim for an examination that did so.  In September 2016, the Veteran underwent a second VA examination.  At that time, the Veteran was again diagnosed with hypertension, listing a 2002 onset.  The disability was controlled with continuous medication.  As for etiology, the examiner concluded that it was less likely than not that the hypertension was due to service, to include the Veteran's contentions of exposure to herbicide agents in Korea.  

As rationale, she explained that NAS has concluded that there was little suggestive evidence of an association between exposure to herbicide agents and the development of hypertension.  Additionally, the examiner cited to medical sources which indicated that hypertension was a common disease, globally, and that the likelihood of developing the disability increased with age.  Among individuals 60 years and older, the prevalence is over 65 percent.  She attributed the Veteran's hypertension to obesity and race, not to military service. 

Regarding the nexus, if any, between the Veteran's PTSD and his hypertension, to include aggravation, the examiner found that it was less likely than not that the Veteran's hypertension was due to or caused by his PTSD.  In support of this conclusion, the examiner noted that the Veteran first developed hypertension in 2002, at age 67.  The chances of developing hypertension increases with age and, although the exact cause of the condition is unclear, risk factors such as age, obesity, family history, race, high sodium diet, excessive alcohol consumption, diabetes and dyslipidemia are all factors that contribute to its development.  She referenced medical literature that showed hypertension was possibly more common among persons with depression and certain personality traits; however, there was no clear medical evidence that hypertension was caused by such.  In addition, there was no clear objective medical evidence that showed that PTSD was a cause of hypertension.  She noted that the Veteran was obese and older and that such conditions were more likely to be the cause.

As for aggravation of hypertension by the Veteran's service-connected PTSD, the VA examiner concluded that it was less likely than not that his hypertension was aggravated beyond its natural progression by his mental health condition.  In support of this conclusion, she explained that the Veteran, per his self-report, began experiencing PTSD symptoms in 1957 but did not develop hypertension until 2002, at the age of 67.  Medical evidence dictated that advancing age is a risk factor for developing hypertension and that among individuals age 60 and older, over 65 percent develop the disability.  As the Veteran's hypertension was considered controlled by the daily medication he took for treatment, there was no objective evidence that his hypertension was aggravated beyond its normal progression by PTSD.

The Board finds the June 2011 VA examination to be highly probative on the question of nexus between the Veteran's service-connected PTSD and his hypertension.  In addition, the September 2016 VA examination is also highly probative on the questions of both causation and aggravation.  Each examination is predicated on interviews with the Veteran, review of the record, and physical examination.  The examiner specifically discussed the NAS study referenced by the Veteran's representative and the Board in its prior remand.  All of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records, were considered.  Moreover, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical opinions of record that specifically address the Veteran's hypertension and its etiology.  

Although the Veteran's representative has recently cited to literature suggesting a general association between psychiatric disabilities and cardiovascular disease, and how sleep impairment can impact hypertension, the studies referenced are not deemed to be as probative as the medical findings of the VA examiners who specifically assessed the Veteran's total disability picture, and determined it was less likely that his PTSD caused or aggravated his hypertension.

The Board acknowledges the Veteran's allegations that his hypertension is caused or aggravated by his service-connected PTSD.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and service-connected psychiatric disability is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

In this regard, the questions of causation and aggravation of hypertension involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of hypertension requires the knowledge of the cardiovascular system, as well as the impact that psychiatric disorders have on such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of hypertension little probative value as he is not competent to opine on such a complex medical question. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

Service connection for hypertension, to include as secondary to service-connected PTSD and as due to in-service herbicide exposure, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


